Title: [Diary entry: 29 October 1781]
From: Washington, George
To: 

29th. The British Fleet still appeared in the offing without the Capes, but the Wind being unfavourable, and other causes preventing, the French Fleet kept to their Moorings within. In the Evening of this day the former fleet disappeared, & Count de Grasse engaged to remain a few days in the Bay to cover the Water transport of our Stores & Troops up the Bay to the River Elk. From this time to the 5th. of Novr. was employed in embarking the ordnance & Stores, & the Troops which were returning to the Northward—preparing the detachment for the Southward—providing Cloathing & Stores for the Army commanded by Majr. Genl. Greene—depositing a Magazine at Westham for the use of the Southern States and making other necessary arrangements previous to the division of the army and my return to the North river—also in marching off 467 Convalescents from the British Hospital under escort of Courtlandts York Regiment for Fredericksburg on their way to join their respective Regiments at Winchester & Fort Frederick in Maryland.